1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    GUSTAVO CORTES,                                        1:18-cv-01355-LJO-JLT
7                              Plaintiff,                   ORDER DIRECTING CLERK OF
                                                            COURT TO ENTER JUDGMENT FOR
8                       v.                                  PLAINTIFF AND CLOSE CASE
9    KERN COUNTY SUPERINTENDENT OF
     SCHOOLS, VALLEY OAKS CHARTER
10   SCHOOL - TEHACHAPI,
11                             Defendant.
12

13          In light of the Court’s August 26, 2019 Memorandum Decision and Order granting in part and

14 denying in part Plaintiff’s motion for attorney’s fees and costs (ECF No. 22), the Clerk of the Court is

15 directed to enter judgment in favor of Plaintiff and against Defendant and to CLOSE THIS CASE.

16 IT IS SO ORDERED.

17      Dated:    August 27, 2019                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

                                                        1
